Citation Nr: 1645498	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  09-03 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for peripheral neuropathy of the right lower extremity and assigned a 10 percent rating effective from October 6, 2005.

The appeal was remanded in April 2013, March 2014, and December 2015 for additional development.


FINDINGS OF FACT

1.  Prior to June 27, 2013, right lower extremity peripheral neuropathy was manifested by mild incomplete paralysis.

2.  From June 27, 2013, right lower extremity peripheral neuropathy was manifested by severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for right lower extremity peripheral neuropathy have not been met prior to June 27, 2013.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, Diagnostic Code 8521 (2015).

2.  The criteria for an initial 30 percent rating for right lower extremity peripheral neuropathy have been met from June 27, 2013.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, Diagnostic Code 8521 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

A.  Applicable Laws

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As noted in the Board's prior remands, the Veteran has been diagnosed with nonservice-connected lower extremity radiculopathy associated with a spinal condition in addition to his service-connected peripheral neuropathy.  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided.  38 C.F.R. § 4.14.  However, when it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In a February 2016 opinion, a VA examiner noted that examination findings could not be differentiated based on the individual conditions of radiculopathy and neuropathy without resorting to speculation.  Therefore, the Board will consider all the neurologic symptoms present in the Veteran's right lower extremity when determining the appropriate rating.

The Veteran is currently assigned a 10 percent rating for his right lower extremity peripheral neuropathy under Diagnostic Code (DC) 8521.  Under this code, 10, 20, and 30 percent ratings are assigned for mild, moderate, and severe incomplete paralysis, respectively.  A 40 percent rating is assigned for complete paralysis, which can include foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, lost extension of the proximal phalanges of the toes, lost abduction of the foot, weakened adduction, or anesthesia covering the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, DC 8521. 

In rating peripheral nerve injuries and their residuals, attention should be given to the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

B.  Evidence

VA records from October 2005 noted that monofilament sensation was normal.  Records from March 2006 noted that reflexes were 1+ in the knee and trace in the ankle.  Strength was 5/5.  Sensation was intact to vibration.

The Veteran underwent a VA examination in November 2006.  The Veteran reported continuous numbness in the tips of his toes, as well as burning sensation and decreased sensation over volar aspect of his toes.  He felt his leg was weakened, but not to the point of functional impairment.  He denied any gait disturbance.  On examination, ankle and knee strength was 5/5.  There was a mild decrease in pain and temperature sensation in the toes.  Vibratory sensation was also diminished to a mild degree in the toes but not the foot.  Reflexes at the knee were 1+, but absent in the ankle.  The examiner diagnosed mild neuropathy.

A March 2007 electromyography (EMG) study found active denervation in the right medial calf muscle.  In April 2007, the Veteran reported tingling, numbness, pain and weakness in the right leg.  On examination, strength was 5/5.  Vibration sensation was decreased, but pain and temperature sensations were normal.  Proprioception was also normal.  Knee reflex was 2+ but ankle reflex was absent.

Records from April 2008 also noted strength to be 5/5.  However, reflexes were mute, and the Veteran had a stocking distribution sensory loss.

During a June 2013 VA spine examination, strength in the right leg was noted to be 5/5.  No muscle atrophy was present.  Knee reflex was 1+ and ankle reflex was 0.  Sensation was decreased in the foot and toes.  The examiner diagnosed severe right radiculopathy, with moderate constant pain, severe intermittent pain, and moderate numbness.

VA records from August 2013 show the Veteran reported weakness with standing.  On examination, strength in the leg was 5/5, except for hip flexion rated 4/5.  Sensation to light touch was decreased, and sensation to pin prick was absent up to the mid-calf.  Positional sensation was absent, and vibration was absent at the right ankle.  Reflexes were 1+.

C.  Analysis

Based on the evidence in this case, the Board finds that a "staged" rating is appropriate.  See Fenderson v. West, 12 Vet. App 119 (1999) (VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim).

Prior to June 27, 2013, a rating higher than 10 percent is not warranted.  Strength throughout this period consistently measured 5/5.  Sensation was somewhat diminished but mostly intact, such as in April 2007 when vibration sense was decreased but pain and temperature senses were normal.  The November 2006 VA examination noted generally diminished sensation, but only to a mild degree.  Ankle reflexes were generally absent, but knee reflexes were mostly 1+ or 2+.  The November 2006 VA examiner specifically diagnosed "mild" neuropathy, which is not dispositive, but is otherwise consistent with the findings during this period, which indicate a mild level of incomplete paralysis in the right leg.  Therefore, a rating higher than 10 percent is not warranted prior to June 27, 2013.

From June 27, 2013, a 30 percent rating is warranted.  The VA examination from that date included an assessment of "severe" radiculopathy, which cannot be differentiated from the Veteran's peripheral neuropathy.  This assessment included findings of severe intermittent pain and moderate constant pain and numbness.  Strength was also affected, albeit to a mild degree in hip flexion only.  Additional records from August 2013 noted pin prick, positional, and vibration sense were all absent, and sensation to light touch was also decreased.  These findings, viewed alongside the VA examiner's assessment, present an overall disability picture consistent with a "severe" level of incomplete paralysis consistent with a 30 percent rating under DC 8521.

An even higher 40 percent rating is not appropriate, however, as there is no indication that the Veteran's condition is manifested by foot drop, drooping of the first phalanges, lost abduction, or any of the other symptoms consistent with complete paralysis. 


D.  Extraschedular Consideration

The Board has also considered whether an "extraschedular rating" is appropriate.  If an exceptional case arises where ratings based on the disability rating schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  The Veteran has not raised the issue of an extraschedular rating, and for the reasons discussed above, there is no indication that his peripheral neuropathy disability results in any symptoms not contemplated by the rating schedule.  That is, his diminished strength, reflexes and sensation are all encompassed within the meaning of "incomplete paralysis" under DC 8521.  Therefore, no further discussion of an extraschedular rating is required.

II.  The Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran is challenging the initial evaluation assigned following a grant of service connection.  In cases where service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering the applicable notice requirements moot because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran was allowed a meaningful opportunity to participate in the adjudication of the claim, and has not alleged any notice deficiency during its adjudication.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating his peripheral neuropathy.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


ORDER

An initial rating higher than 10 percent for right lower extremity peripheral neuropathy prior to June 27, 2013, is denied.

A 30 percent rating for right lower extremity peripheral neuropathy from June 27, 2013, is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


